

115 HR 5441 IH: Energy Opportunity Zones Act of 2018
U.S. House of Representatives
2018-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5441IN THE HOUSE OF REPRESENTATIVESApril 9, 2018Mr. Carbajal introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for energy opportunity zones.
	
 1.Short titleThis Act may be cited as the Energy Opportunity Zones Act of 2018. 2.Opportunity zones (a)In generalChapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					ZEnergy opportunity Zones
						1400Z–1.Energy opportunity zones
 (a)Production tax creditIn the case of a qualified facility located within an energy opportunity zone, section 45 shall be administered as if—
 (1)subsection (b)(5) did not apply, (2)2050 were substituted for 2020 in subsection (d)(1),
 (3)2050 were substituted for 2017 each place such term appears in subsection (d)(2)(A), (4)2050 were substituted for 2017 each place such term appears in subsection (d)(3)(A)(i),
 (5)2050 were substituted for 2017 in subsection (d)(4)(B), (6)2050 were substituted for 2017 in paragraphs (6) and (7) of subsection (d),
 (7)2050 were substituted for 2017 each place such term appears in subsection (d)(9), and (8)2050 were substituted for 2017 in subsection (d)(11)(B).
 (b)Investment tax creditIn the case of energy property placed in service within an energy opportunity zone, section 48 shall be administered as if—
 (1)2050 were substituted for 2022 in subsection (a)(2)(A)(i)(II), (2)2050 were substituted for 2017 in clauses (ii) and (vii) of subsection (a)(3)(A),
 (3)2050 were substituted for 2017 and 2050 were substituted for 2020 in subsection (a)(5)(C)(ii), (4)paragraphs (5)(E) and (6) of subsection (a) did not apply,
 (5)paragraphs (1)(D) and (2)(D) of subsection (c) did not apply, (6)2050 were substituted for 2017 in subsection (c)(3)(A)(iv), and
 (7)subsection (c)(4)(C) did not apply. (c)Energy opportunity zone definedFor the purposes of this section, the term energy opportunity zone means a municipality or county that has within its boundaries a nuclear power plant that ceased operation during the 10-year period beginning on January 1, 2018.
							.
 (b)Clerical amendmentThe table of subchapters for chapter 1 of such Code is amended by adding at the end the following new item:
				
 Subchapter Z. Energy opportunity zones. (c)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after the date of the enactment of this Act.
			3.Energy credit for qualified offshore wind facilities
 (a)In generalSection 48 of the Internal Revenue Code of 1986 is amended— (1)in subsection (a)—
 (A)in paragraph (2)(A)(i)— (i)in subclause (II), by striking paragraph (3)(A)(i) and inserting clause (i) or (ix) of paragraph (3)(A),
 (ii)by striking and at the end of subclause (III), and (iii)by adding at the end the following new subclause:
							
 (V)qualified offshore wind property, and, and (B)in paragraph (3)(A)—
 (i)in clause (vi), by striking or at the end, (ii)by adding at the end the following new clause:
							
 (viii)qualified offshore wind property, but only with respect to property the construction of which begins before January 1, 2026, or
 (ix)equipment which receives, stores, and delivers energy using batteries, compressed air, pumped hydropower, hydrogen storage (including hydrolysis), thermal energy storage, regenerative fuel cells, fly­wheels, capacitors, superconducting mag­nets, or other technologies identified by the Secretary in consultation with the Secretary of Energy, and which has a capacity of not less than 5 megawatt hours,, and
 (2)in subsection (c), by adding at the end the following new paragraph:  (5)Qualified offshore wind property (A)In generalThe term qualified offshore wind property means an offshore facility, other than qualified small wind energy property, that—
 (i)uses wind to produce electricity, and (ii)is located not farther than 50 miles from the boundary of an energy opportunity zone (as defined in section 1400Z–1).
 (B)Offshore facilityThe term offshore facility means any facility located in the inland navigable waters of the United States, including the Great Lakes, or in the coastal waters of the United States, including the territorial seas of the United States, the exclusive economic zone of the United States, and the outer Continental Shelf of the United States.
							.
 (b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2016.
			